DETAILED ACTION
1.	Claims 1-20 of application 16/866,652, filed on 5-May-2020, are presented for examination.  The IDS received on 4-August-2020 has been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 102(a)(2)
2.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an 
	application for patent published or deemed published under section 122(b), in which the patent or
	application, as the case may be, names another inventor and was effectively filed before the
	effective filing date of the claimed invention.

2.2	Claims 1-3 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by foreign application PA 2018 70566 (DK), filed on 31-August-2018.  For simplicity, the Examiner will refer to corresponding English Language Equivalent document, USP Publication 2021/0329906 (Taarnhoj et al, hereinafter (T)). 

2.3	(T) discloses:
Claim 1:  A sensor arrangement [¶0014] for an agricultural vehicle [0020; 0101], comprising: 
	a first electro-optical sensor comprising a first field of view having an optical axis [0103-0105 (a CCD or CMOS sensor, a camera, and other imaging systems); 0115-0119 (detector modules may comprise separate detectors, each having their own optical system); and  Fig. 5 (130A-C)], and 
	a second electro-optical sensor comprising a second field of view having an optical axis [0103-0105 (a CCD or CMOS sensor, a camera, and other imaging systems); 0115-0119 (detector modules may comprise separate detectors, each having their own optical system); and Fig. 5 (130A-C)];
	wherein, the first and second sensors are spaced apart from one another and oriented such that the optical axes of the two sensors intersect at a distance from the two sensors [0115-0119 (detector modules may comprise separate detectors); and Fig. 5 (130A-C, wherein detectors A and C are spaced apart and oriented so that their optical axes intersect in front of the vehicle)].

Claim 2:  wherein the electro-optical sensors are respectively embodied as a camera that is connected to an image processing system [0038 (camera); 0040 (one or more photo diodes that receive light from the detection volume); 0103-0105 (a CCD or CMOS sensor, a camera, and other imaging systems); 0115-0119].

Claim 3:  wherein first electro-optical sensor and second electro-optical sensor are oriented in a forward travelling direction and coupled to a front portion of the vehicle [0054 (The insect sensor (comprised of the sensors see in Fig. 5) may be mounted on an arm, frame, rack or other mounting structure which is mounted at or proximal to the forward-facing end of the vehicle.); 0087; 0090 (detector module 130)].

Claim Rejections under 35 U.S.C. § 103
3.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

3.2 	Claims 4-20 are rejected under 35 U.S.C. § 103 as being unpatentable over foreign application PA 2018 70566 (DK), noted above as USP Publication 2021/0329906 (Taarnhoj et al, hereinafter (T)), in view of Wu et al, USP Publication 2019/0150357, hereinafter (W).

3.3	(T) discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 4-20.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, (W) describes these features, including:
Claim 4:  wherein first electro-optical sensor and second electro-optical sensor are oriented in a rear direction relative to a forward travelling direction of the vehicle and coupled to a rear portion of the vehicle [(W): 0069 (the image sensor attachment fixtures can be mounted to the rear gang tube of a tillage machines such as a cultivator to perform multiple functions);].

Claims 5 and 17:  An agricultural vehicle travelling in a forward travel direction across a field [(T): 0085], comprising: a support structure [(W): Fig. 2 (a tractor)];
at least one wheel for supporting the support structure [(W): Fig. 2]; 
a cab mounted to the support structure [(W): Fig. 2 (24)]; 
a harvesting attachment mounted to a front portion of the support structure [(W): 0131-0137 (the image sensing units 50 are mounted on an upper back plane 126 of a soy bean
cut bar (or draper) behind the reel 128 of a bean header on a combine.); Figs. 11-15]; and 
a sensor arrangement comprising a first electro-optical sensor and a second electro-optical sensor [(T): 0089 (insect sensor 120 comprises an arm or frame 133 that is mounted to the front end of the vehicle.)], 
the first electro-optical sensor comprising a first field of view defining a first optical axis and the second electro-optical sensor comprising a second field of view defining a second optical axis [(T): 0103-0105 (a CCD or CMOS sensor, a camera, and other imaging systems); 0115-0119 (detector modules may comprise separate detectors, each having their own optical system); and Fig. 5 (130A-C)]; 
wherein, the first and second electro-optical sensors are spaced apart from one another and oriented such that the optical axes of the sensors intersect at a distance from the two sensors [(T): 0115-0119 (detector modules may comprise separate detectors, each having their own optical system); and Fig. 5 (130A-C, wherein detectors A and C are spaced apart and oriented so that their optical axes intersect in front of the vehicle)]; 
further wherein, the first electro-optical sensor is coupled to a rear portion of the cab and is oriented in a direction opposite the forward travelling direction, and the second electro-optical sensor is coupled to the rear portion of the cab and is oriented in the direction opposite the forward travelling direction [(W): 0094 (imaging or smartphone-electronics rods 52 are attached for example above a tractor cab 24, on side of the tractor cab frame, and so on…the camera or smartphone units 50 look forward and rearward…a pair of image sensors 50 are mounted on top of the cab 24)].

Claims 6 and 18:  further comprising a controlling device coupled to the sensors, the sensors configured to transmit signals to the controlling device [(T): 0043 (a processor configured to determine a number of insects from detector signals from the one or more detectors); 0052; 0090 (The dispensing control unit processes the received detector signals)].
Claims 7 and 19:  further comprising a display device located within the cab of the vehicle, the display device being in communication with the controlling device to display images taken by the sensors [(W): 0013 (a (removable) tablet display having selectable applications); and Fig. 7].

Claim 8:  further comprising an actuator disposed in communication with the controlling device [(T): 0086 (the dispensing control device may be operable to control a valve or similar flow control device for controlling the insecticide flow from an insecticide reservoir); 0090 (the dispensing control unit 140 controls operation of the dispensing device so as to cause the dispensing device to dispense insecticide corresponding to the detected insects in the detection volume.)].

Claim 9:  wherein the actuator is operably controlled based on one or more signals transmitted by the sensors for controlling a speed of the machine [(W): 0182 (with results transmitted to the agricultural equipment or to cab of the agricultural vehicle to cause a response (e.g. speed up reel speed, adjust the quantity and type of data uploaded for analysis).); 0185 (Vehicle responds to (image-based) instruction as a result of identified patterns (e.g. change height of cultivator shanks and disks, release spray, hot inject additional chemicals, adjust reel speed, depending on the type of agricultural vehicle that is in motion).); 0186 (other variables can be tweaked to achieve a similar effect, such as adjusting the apparent speed of the vehicle when calculating the time or distance to reach a detected weed)] or steering the harvesting attachment.

Claim 10:  wherein the controlling device operably sets operating parameters of the harvesting attachment based on one or more signals transmitted by the sensors [(W): 0083 (Follow-up actions by the agricultural equipment or image sensor units include adjusting the combine reel speed, harvester cutting rate, and uploading the data to a central computer)].

Claim 11:  wherein: the first sensor is coupled to a first side of an attachment platform of the vehicle; the second sensor is coupled to a second side of the attachment platform; the first field of view is oriented toward the second side; and the second field of view is oriented toward the first side [(T): 0089 (insect sensor 120 comprises an arm or frame 133 that is mounted to the front end of the vehicle.); 0115-0119 (detector modules may comprise separate detectors); and Fig. 5 (130A-C, wherein detectors A and C are spaced apart and oriented so that their optical axes intersect in front of the vehicle)].

Claim 12:  wherein the attachment platform comprises the roof of the cab or the supporting structure of the vehicle [(T): 0089 (insect sensor 120 comprises an arm or frame 133 that is mounted to the front end of the vehicle.)].

Claim 13:  wherein the sensors are oriented in the forward direction [(T): 0087 (an insect sensor 120 for detecting insects in front of the vehicle 100 while the vehicle is travelling in the direction of travel 101…mounted at or proximal to the front end of the vehicle.); 0115-0119 (detector modules may comprise separate detectors); and Fig. 5 (130A-C, wherein detectors A and C are spaced apart and oriented so that their optical axes intersect in front of the vehicle)].

Claim 14:  wherein the sensors are oriented in a direction opposite the forward direction or at an angle relative to the forward direction [(T): 0087 (an insect sensor 120 for detecting insects in front of the vehicle 100 while the vehicle is travelling in the direction of travel 101…mounted at or proximal to the front end of the vehicle.); and Fig. 5 (130A-C, wherein detectors A and C are spaced apart and oriented so that their optical axes intersect in front of the vehicle)].

Claim 15:  wherein the sensors are arranged so as to ascertain the area surrounding the vehicle or a part of the vehicle [(T): 0087 (an insect sensor 120 for detecting insects in front of the vehicle 100 while the vehicle is travelling in the direction of travel 101…mounted at or proximal to the front end of the vehicle.); and Fig. 5 (130A-C, wherein detectors A and C are spaced apart and oriented so that their optical axes intersect in front of the vehicle)].

Claim 16:  further comprising a cutting system coupled to the harvesting attachment, wherein the sensor arrangement is oriented toward an area of a field ahead of the cutting system [(W): 0131-0137 (the image sensing units 50 are mounted on an upper back plane 126 of a soy bean cut bar (or draper) behind the reel 128 of a bean header on a combine.); Figs. 11-15].

Claim 20:  the limitations of this claim were discussed in the rejections of claims 8 and 9, and are therefore considered rejected for the reasons as set forth above.

3.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the insecticide dispensing control system disclosed by Taarnhoj (T) with the crop management motorized vehicle described by Wu (W), because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art
4.	The following prior art, discovered in an updated search and herein made of record, is considered pertinent to Applicant’s disclosure, and consists of documents A-G on the attached PTO-892 Notice of References Cited:
	Document A defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve an inventive step when the document is taken alone.
	Document B defines a document of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled in the art.
	Documents C-G define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
5.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661